                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

LUDYS NINO,                     :
                                :
     Plaintiff,                 :
                                :
v.                              :          Case No. 3:18-cv-1743 (RNC)
                                :
JPMORGAN CHASE BANK, N.A.,      :
WASHINGTON MUTUAL BANK, FA, and :
BANK OF AMERICA, N.A.,          :
                                :
     Defendants.                :

                             RULING AND ORDER

      Plaintiff Ludys C. Nino brings this action against JPMorgan

Chase Bank National Association (“JPMC”), Washington Mutual

Bank, FA (“WAMU”), and Bank of America National Association

(“BANA”) (collectively, “Defendants”) asserting twenty causes of

action relating to a mortgage loan plaintiff obtained from WAMU

on December 11, 2006 (the “2006 WAMU loan”). 1          The mortgage has

been the subject of a foreclosure action in state court, which

resulted in entry of a judgment of strict foreclosure.             See Bank

of America National Association v. Nino, No. FST-CV-XX-XXXXXXX-S

(Conn. Super.).     Defendants have moved to dismiss the complaint

in its entirety under Rules 12(b)(1) and 12(b)(6).            Plaintiff

has moved for leave to amend the complaint to add new claims and




1 The complaint refers to an undefined and unnamed defendant, “CHF.”   See,
e.g., ECF No. 1 at ¶ 34. Because “CHF” is neither listed as a named
defendant nor identified in any way, the references to “CHF” are given no
significance for purposes of this ruling.

                                      1
defendants to the action.   For reasons that follow, the motion

to dismiss is granted, and the motion to amend is denied.

I.   Background

     The complaint alleges the following chronology of events:

              Origination of the 2006 WAMU loan

     Plaintiff obtained the 2006 WAMU loan in connection with

the purchase of her home.   She agreed to borrow $780,000 at an

initial interest rate of 5.70% and initial monthly payments of

$4,527.12 per month, and executed a series of documents,

including a note designating Washington Mutual Bank, FA, as the

lender.   Washington Mutual Bank, FA was a tradename of WAMU.

WAMU securitized the loan and included it as an asset underlying

a Residential Mortgage Backed Security (“RMBS”).   Plaintiff

alleges that her electronic signature was forged on the

electronic note included in the RMBS.   Plaintiff did not receive

notice from WAMU or any other party documenting the

securitization of her loan.

              Failure of WAMU

     On September 25, 2008, WAMU was closed by the Office of

Thrift Supervision and placed into receivership by the Federal

Deposit Insurance Corporation (“FDIC”).   The FDIC, as Receiver

for WAMU, subsequently entered into a Purchase and Assumption

Agreement with JPMC (“the Purchase and Assumption Agreement”),

whereby JPMC acquired the assets and certain liabilities of

                                 2
WAMU.   JPMC acquired servicing rights for WAMU’s residential

mortgage portfolio but did not acquire WAMU’s liability for

borrower claims arising prior to September 25, 2008. 2            Plaintiff

did not receive notice of this transaction.

                Plaintiff Receives a Notice of Default

      In late 2009, plaintiff began experiencing financial

hardship and failed to make her December 1 mortgage payment on

time.   She made one payment of $5,175.22 on December 22, and

another on January 29, 2010.        On February 1, 2010, she received

a notice of default from “CHF” through which “Defendant”

demanded $9,054.24.      ECF No. 1 at ¶ 19.      Plaintiff made

additional payments after February 1, in the amounts of

$4,257.57 on April 22, and $3,000 on April 29.

                  BANA Commences the 2010 Foreclosure Action

      On April 22, 2010, BANA filed a foreclosure action (the

“2010 Foreclosure Action”) against plaintiff in the Superior

Court of Connecticut.      The complaint named BANA as the owner of

the mortgage loan.

      After the foreclosure action was commenced, plaintiff

attempted to make four payments of $3,000 each to “CHF” on May



2 Defendants have attached a copy of the Purchase and Assumption Agreement to

their motion to dismiss. The complaint incorporates the document by
reference because it makes a “clear, definite and substantial reference to
the document” in paragraph 15. Stinnett v. Delta Air Lines, Inc., 278 F.3d
599, 608 (E.D.N.Y. 2017) (setting out standard for incorporation by
reference).

                                      3
24, June 11, July 2, and August 13, 2010.    None of the payments

were accepted.

     On January 24, 2012, BANA sent plaintiff a letter

“declaring in relevant part that [it] had no record of ever

owning or possessing” the 2006 WAMU loan.    ECF No. 1 at ¶ 27.

     On February 2, 2012, JPMC recorded an assignment of

mortgage purporting to declare itself the owner in possession of

the 2006 WAMU loan and purporting to sell it to BANA for $1.00.

Plaintiff alleges that the assignment of mortgage is invalid

because, among other reasons: (1) BANA previously stated it had

no record of ownership of the loan; (2) there are no instruments

documenting when JPMC became the owner of the loan; and (3) JPMC

filed claims for indemnity with the FDIC stating that the

Purchase and Assumption Agreement did not transfer ownership of

certain mortgage loans.

     On February 9, 2012, BANA sent plaintiff another letter

stating that it had no record of owning the 2006 WAMU loan. 3

     On July 1, 2014, judgment entered against plaintiff in the

2010 Foreclosure Action.    Bank of America Nat’l Ass’n v. Nino,

No. FST-CV-XX-XXXXXXX-S, 2014 WL 3893267 (Conn. Super. July 1,

2014).    The court filed a superseding opinion on December 31,

2015.    Bank of America Nat’l Ass’n v. Nino, No. FST-CV-10-



     3



                                  4
6005691-S, 2015 WL 9920786 (Conn. Super. Dec. 31, 2015).             A

judgment of strict foreclosure entered on October 29, 2018.

Bank of America National Association v. Nino, No. FST-CV-10-

6005691-S (Conn. Super. Ct. Oct. 29, 2018).

      Plaintiff describes the 2010 Foreclosure Action as an

“unlawful attempted theft of the subject property and extortion

of monies from the Plaintiff with the assistance of the State

Court.”   ECF No. 1 at ¶ 33.       She alleges that JPMC lacked

standing to enforce the 2006 WAMU loan on its own behalf or for

BANA.   She asserts that in the course of the state court action

JPMC misrepresented the ownership of the mortgage loan by

relying on a stamped signature of Cynthia Riley on a note

purporting to transfer the loan from WAMU’s tradename to JPMC.

Riley has testified under oath in an unrelated proceeding that

WAMU created stamps of her signature that were used by 10 to 12

employees to stamp notes.       Because Riley’s stamped signature

cannot be trusted, plaintiff argues, the orders entered by the

state court in the 2010 Foreclosure Action are void.

      Plaintiff most recently appealed the 2010 Foreclosure

Action decision in November 2018, and her appeal was dismissed

on February 13, 2019. 4




4 Judicial notice is taken of the state court dockets, rulings and
proceedings.

                                      5
II.    Procedural History

       Plaintiff filed her complaint in this action on October 22,

2018.    An order on pretrial deadlines was issued the same day,

requiring amended pleadings to be filed by December 21, 2018.

ECF No. 2.    The parties filed a Rule 26(f) Report on February

26, 2019, in which plaintiff requested that she be allowed until

February 28, 2019, to file motions to join any additional

parties.    ECF No. 16 at 4.    Plaintiff also requested leave to

file any motion to amend the pleadings in accordance with the

requirements of Rule 15.      Id.   The Court entered a scheduling

order on March 11, 2019, stating that any motion for leave to

amend or join parties would be governed by the good cause

standard of Rule 16.      ECF No. 21.    Plaintiff filed her motion to

amend the complaint on July 18, 2019.       ECF No. 38.

III.    Legal Standards

       Under Rule 12(b)(1), an action is properly dismissed for

lack of subject matter jurisdiction “when the district court

lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)

(citing Fed. R. Civ. P. 12(b)(1)).       In resolving a motion under

12(b)(1), the court “may refer to evidence outside the

pleadings.”    Id.

       Under Rule 12(b)(6), a complaint is properly dismissed when

it fails to state a claim on which relief may be granted.       To

                                     6
withstand a properly supported motion to dismiss under this

Rule, a complaint must present a claim that is “plausible on its

face.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     The

plausibility standard requires the plaintiff to provide factual

allegations permitting a reasonable inference that the defendant

is liable for the alleged wrong.

     Federal Rule of Civil Procedure 15 provides that a court

“should freely grant leave” to amend a complaint “when justice

so requires.”    Fed. R. Civ. P. 15(a)(2).      When a tailored

scheduling order has been entered, a motion for leave to amend

must be considered in light of Rule 16(b)(4), which provides

that the schedule contained in such an order “may be modified

only for good cause.”   See Holmes v. Grubman, 568 F.3d 329, 334-

35 (2d Cir. 2009).   Whether good cause exists turns on the

“diligence of the moving party.”       Grochowski v. Phoenix Constr.,

318 F.3d 80, 86 (2d Cir. 2003).    If the movant can establish

good cause, the more lenient standard of Rule 15(a)(2) applies.

A district court has discretion to deny leave to amend for good

reason, “including futility, bad faith, undue delay, or undue

prejudice to the opposing party.”      McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 200 (2d Cir. 2007).      The federal rules call

for lenient amendment standards so that parties may “assert

matters that were overlooked or were unknown . . . at the time .

. . [of the] original complaint or answer.”      Smiga v. Dean

                                   7
Witter Reynolds, Inc., 766 F.2d 698, 703 (2d Cir. 1985).

IV.   Discussion

       A.   Motion to Dismiss

       Defendants move to dismiss the claims in the complaint on

the basis of plaintiff’s failure to exhaust administrative

remedies, the Rooker Feldman doctrine and res judicata.    I first

summarize each of these grounds for dismissal then turn to a

claim-by-claim analysis of the twenty claims in the complaint.

      1. Failure to Exhaust

      Plaintiff’s claims based on alleged wrongdoing by WAMU

cannot proceed unless she has exhausted administrative remedies

as required by the Financial Institutions Reform, Recovery, and

Enforcement Act of 1989 (“FIRREA”), 12 U.S.C. § 1821(d)(13)D).

FIRREA requires all claims against failed banks to first be

filed administratively with the FDIC.    Cassese v. Washington

Mut., Inc., 711 F. Supp. 2d 261, 268 (E.D.N.Y. 2010).    District

Court jurisdiction over claims covered by FIRREA is available

only after completion of the claims procedures outlined in 12

U.S.C. §§ 1821(d)(6)(A) and (d)(8)(C).    Madison v. First Magnus

Fin. Corp., No. 08-CV-1562-PHX-GMS, 2009 WL 751603 at *7, (D.

Ariz. Mar. 19, 2009); see also Feise v. Resolution Trust Corp.,

815 F. Supp. 344, 346 (E.D. Cal. 1993) (“. . . Congress

expressly withdrew jurisdiction from courts over any claim to a

failed institution’s assets made outside the statutory claims

                                 8
procedure.”). 5

      2.   Rooker Feldman 6

      Under the Rooker Feldman doctrine, Federal District Courts

lack subject matter jurisdiction over suits “that are, in

substance, appeals from state-court judgments.”           Hoblock v.

Albany Cty. Bd. of Elections, 422 F.3d 77, 84 (2d Cir. 2005).

The Supreme Court of the United States is the only federal court

with authority to review state court judgments.           Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283 (2005).

In a recent clarification of the scope of Rooker Feldman, the

Supreme Court stated that the doctrine is confined to “cases

brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court

proceedings commenced and inviting district court review and

rejection of those judgments.”        Exxon Mobil, 544 U.S. at 284.

      Accordingly, the Rooker Feldman doctrine applies when four

requirements are met: (1) the federal-court plaintiff must have

lost in state court; (2) the plaintiff must complain of injuries

caused by a state court judgment; (3) the plaintiff must invite

district court review and rejection of that judgment; and (4)


5 To the extent plaintiff’s claims against JPMC and BANA are based on wrongs
allegedly committed by WAMU, the claims also fail because these defendants
did not assume WAMU’s liabilities to borrowers. To state a claim for relief
against these defendants, plaintiff must rely on acts and omissions that
occurred after JPMC acquired WAMU assets from the FDIC.
6 See Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923), and Dist. Of Columbia

Ct. of App. V. Feldman, 460 U.S. 462 (1983).

                                      9
the state court judgment must have been rendered before the

district court proceedings commenced.    Hoblock, 422 F.3d at 85.

     The first and fourth requirements are met here with regard

to every cause of action asserted in the complaint.    As will be

discussed below, the other requirements are also met with regard

to many of the claims.

     3.    Res Judicata

     Res judicata prevents plaintiff from renewing claims that

were previously litigated in the underlying state court action

or raising issues that should have been raised in state court.

Res Judicata “is a rule of fundamental repose important for both

the litigants and for society.”    In re Teltronics Servs., 762

F.2d 185, 190 (2d Cir. 1985).

     Res Judicata bars “later litigation if [an] earlier

decision was (1) a final judgment on the merits, (2) by a court

of competent jurisdiction, (3) in a case involving the same

parties or their privies, and (4) involving the same cause of

action.”    Id.

     In this case, Connecticut’s law of res judicates applies.

Kremer v. Chem. Constr. Corp., 456 U.S. 461, 466 (1982).    Under

Connecticut law, “[a] judgment is final not only as to every

matter which was offered to sustain the claim, but also as to

any other admissible matter which might have been offered for

that purpose.”    State v. Aillon, 456 A.2d 279, 283 (Conn. 1983).

                                  10
     4. Claim-by-Claim Analysis

     Count One

     Count one alleges violations of the federal and Connecticut

RICO statutes.   To prevail on a civil RICO claim, plaintiff must

establish that defendants engaged in “(1) conduct (2) of an

enterprise (3) through a pattern (4) of racketeering activity.”

Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 120 (2d Cir. 2013).

To adequately allege a pattern of racketeering activity,

plaintiff must allege predicate acts of wrongdoing by each

defendant.   Palatkevich v. Choupak, 152 F. Supp. 3d 201, 214-15

(S.D.N.Y. 2016).

     Plaintiff alleges the following predicate acts:   (i)

identity theft, (ii) sale of plaintiff’s personal identifying

information, (iii) criminal impersonation by “impersonat[ing] a

tradename, WMB-FA, as the lender,” ECF No. 1 at ¶ 44, (iv)

forgery, (v) criminal simulation, (vi) presenting false

evidence, (vii) mail fraud, (viii) use of fictitious names and

addresses, (ix) wire fraud, (x) transportation of stolen goods,

(xi) commerce by threats or violence, (xi) money laundering,

(xii) engaging in monetary transactions in property derived from

unlawful activity, and (xiii) “conspiracy against rights.”

     Predicates (i)-(v), (vii)-(x), and (xi)-(xiii) all appear

to attack WAMU’s origination of the 2006 WAMU loan using a

tradename, its subsequent securitization of the loan, and its

                                  11
alleged falsification of a stamp bearing the signature of

Cynthia Riley in transfer documents. 7        Because all these matters

involve WAMU’s conduct before it failed, and because plaintiff

has not exhausted administrative remedies under FIRREA, these

alleged predicates cannot support a claim for relief.             These

same predicates also fail under the Rooker Feldman doctrine

because they attempt to directly attack one of the state court’s

central determinations in the foreclosure action: that the

assignment of plaintiff’s mortgage from WAMU to JPMC was valid.

      In the foreclosure action, plaintiff argued that the

assignment was invalid on the ground, among others, that BANA

was not the rightful holder of the note and thus lacked standing

to bring the foreclosure proceeding.         In the state court’s

corrected opinion, it found that BANA commenced the foreclosure

procedure when it was the rightful owner of the 2006 WAMU loan

despite not being in the chain of title.          Bank of America, Nat’l

Ass’n v. Nino, 2015 WL 9920786, at *36.          The court found that

BANA had standing because the Connecticut legislature has

created “a statutory right for the rightful owner of a note to

foreclose on real property regardless of whether the mortgage

has been assigned to him.”       See RMS Residential Properties, LLC

v. Miller, 32 A.3d 307, 313 (Conn. 2011), abrogated on other


7 While some of these predicates may not directly attack the origination of
the loan, they survive only if that origination was fraudulent, such as
predicate (xii).

                                      12
grounds by J.E. Robert Co., Inc. v. Signature Properties, LLC,

71 A.3d 492, 502 (Conn. 2013)); see also Conn. Gen. Stat. § 49–

17 (“Foreclosure by owner of debt without legal title”).    The

state court addressed BANA’s failure to properly record its

ownership for two years by forfeiting BANA’s interest on the

loan during that period (amounting to $84,988.98).    Bank of

America, Nat’l Ass’n v. Nino, 2015 WL 9920786, at *38.

Accordingly, plaintiff cannot mount a second challenge to the

validity of the assignment here.    See, e.g., Graham v. Select

Portfolio Servicing, Inc., 156 F. Supp. 3d 491, 503 (S.D.N.Y.

2016) (applying Rooker Feldman to reject federal suit predicated

on theory that bank lacked standing in underlying state court

foreclosure action due to invalid assignments).

     Predicate (vi) fails under the Rooker Feldman doctrine as

it seeks to relitigate the state court’s denial of plaintiff’s

February 20, 2018 motion to dismiss the foreclosure action on

the ground that the servicer and the attorneys commenced the

foreclosure action through fraud and deceit.    That motion to

dismiss was denied by the state court on April 27, 2018.    Bank

of America National Association v. Nino, No. FST-CV-XX-XXXXXXX-S

(Conn. Super. Apr. 27, 2018); see also Drew v. Chase Manhattan

Bank, N.A., No. 95-cv-3133 (JGK), 1998 WL 430549, at *5-6

(S.D.N.Y. July 30, 1998) (applying Rooker Feldman to dismiss

claims that defendants had obtained a foreclosure judgment by

                               13
making false representations in state court).

      Count One also fails to state a claim because it was

brought outside the four-year statute of limitations.             Koch v.

Christie’s Intern, PLC, 669 F.3d 141, 148 (2d Cir. 2012).

      Count Two

      Count two alleges a violation of the Connecticut Unfair

Trade Practices Act (“CUTPA”) for concealment of material facts

in connection with the origination of the mortgage, the

foreclosure proceedings, and other mortgage “transactions.” 8

Insofar as the CUTPA claim is based on matters preceding the

failure of WAMU, it must be dismissed due to plaintiff’s failure

to exhaust administrative remedies under FIRREA.            Insofar as the

CUTPA claim is based on the foreclosure proceedings and any

other “transactions,” it must be dismissed under Rooker Feldman

because it seeks to overturn the state court’s rulings in the

2010 Foreclosure Action.

      Count Three

      Count three alleges violations of the Fair Debt Collection

Practices Act based on defendants’ use of allegedly false

representations and other deceptive means to attempt to collect

on the 2006 WAMU loan.      This claim fails under the Rooker



8 Plaintiff does not specify the mortgage “transactions” complained of, but

the only transactions in this case involve the loan origination, the 2008
JPMC assumption of WAMU assets, and the 2012 recording of the assignment from
JPMC to BANA.

                                     14
Feldman because it seeks to overturn the state court’s findings

that plaintiff has defaulted on her mortgage obligations and its

conclusion that BANA should be granted a judgment of strict

foreclosure.

     Counts Four and Thirteen

     Count four alleges violations of the Fair Credit Reporting

Act based on defendants’ reporting to credit agencies regarding

plaintiff’s loan.   Count thirteen alleges defamation based on

defendants’ allegedly false statements to credit reporting

agencies that plaintiff had defaulted on her loan.    To prevail

on either claim, plaintiff must prove that defendants’

statements were false.   Because the state court found that

plaintiff was in default, this claim is barred by Rooker

Feldman.

     Count Five

     Plaintiff’s fifth count alleges unjust enrichment.    To

state a claim for unjust enrichment, a plaintiff must plausibly

allege that (1) defendants received a benefit; (2) defendants

unjustly did not pay the plaintiff for the benefit; and (3) the

failure of payment was to plaintiffs’ detriment.    Ayotte Bros.

Const. Co. v. Finney, 42 Conn. App. 578, 581 (1996).    To prevail

on this claim, plaintiff would have to prove that the 2006 WAMU

loan was invalid and that her mortgage payments were therefore

made without any obligation.    The validity of the mortgage and

                                 15
plaintiff’s obligation to repay the loan have already been

established in state court.    Thus, this claim also fails under

Rooker Feldman and res judicata.

     Counts Six, Seven, Eight, and Twelve

     Counts six, seven, eight, and twelve all sound in fraud and

negligent misrepresentation.    The theory of all these counts is

that defendants negligently or fraudulently misrepresented the

ownership of the 2006 WAMU loan.      Finding for the plaintiff on

any of these counts would directly contradict and overturn

rulings of the state court in the foreclosure action.      This

claim therefore fails under Rooker Feldman doctrine and res

judicata.

     Counts Nine, Ten, Eleven

     Count nine, ten, and eleven directly attack the decision in

the foreclosure action as they alleges that “each defendant

[aided and abetted] as a collective effort to unlawfully procure

monies from the plaintiff under the duress of an unlawful

foreclosure debt collection action.”      ECF No. 1 at ¶ 86.

Accordingly,   these counts are barred by Rooker Feldman and res

judicata.

     Count Fourteen

     Count fourteen alleges violations of the Truth in Lending

Act and the Real Estate Settlement Procedures Act based on

defendants’ use of a tradename at origination, failure to

                                 16
provide responses to plaintiff’s RESPA requests, and false

notice of sale and transfer of ownership communications in 2014.

The origination claim must be dismissed because plaintiff has

not exhausted administrative remedies under FIRREA; the RESPA

claim is unsupported by factual allegations; and the claim

concerning the 2014 documents is barred by Rooker Feldman

doctrine and res judicata.

     Counts Fifteen and Sixteen

     Count fifteen is a quiet title claim alleging that there

“is a dispute as to whether any of the Defendants are legally

entitled” to plaintiff’s property.     ECF No. 1 at ¶ 112.   But the

state court has decided that BANA is entitled to the property.

Therefore, this claim fails under the Rooker Feldman doctrine

and res judicata.

     Count sixteen is a claim for slander of title alleging that

the origination of the loan was false, JPMC never acquired any

loans, and, therefore, defendants’ statements about owning the

2006 WAMU loan were false.   The origination claim fails due to

plaintiff’s failure to exhaust administrative remedies under

FIRREA; the other claims fail under Rooker Feldman and res

judicata because the state court has already determined that

JPMC acquired the 2006 WAMU loan.

     Counts Seventeen, Eighteen

     Counts seventeen and eighteen allege violations of the Fair

                                  17
Housing Act, the Equal Credit Opportunity Act, and the Home

Ownership Equity Protection Act, relating to the origination of

the loan.    These claims are barred by plaintiff’s failure to

exhaust administrative remedies under FIRREA.

      Count Nineteen

      Count nineteen seeks declaratory relief against defendants,

including a declaration that the 2006 WAMU loan is void.

Voiding the loan would require contradicting the state court.

Therefore, this count is barred by Rooker Feldman and res

judicata.

      Count Twenty

      Count twenty seeks injunctive relief enforcing a series of

consent decrees against defendants in other courts. 9           Consent

decrees can be enforced only by “a party, a party’s privy, or an

intended beneficiary.”      M.S. ex rel. M.S. v. New York City Dept.

of Educ., 734 F. Supp. 2d 271, 279 (E.D.N.Y. 2010).            Plaintiff

does not allege that she is a party, a party’s privy, or an

intended beneficiary in two of the challenged consent decrees.


9 Plaintiff alleges that the defendants have been subjected to enforcement

action based on activities relating to mortgages and foreclosures, including:
(1) a consent judgment dated April 13, 2011, against JPMC entered by the
Office of the Comptroller of the Currency in In the Matter of JPMorgan Chase
Bank, N.A. (Order No.: AA-EC-11-15); (2) an agreement dated March 12, 2012,
between the Department of Justice, Department of Housing and Urban
Development, and 49 State Attorney Generals with a number of mortgage
servicers including JPMC and BANA; (3) a civil complaint dated March 14,
2012, filed by the United States and 49 State Attorney Generals against BANA;
and (4) a settlement in the latter case. There is no allegation that any of
these matters encompassed plaintiff’s mortgage or the underlying foreclosure
proceeding.

                                     18
Therefore, she lacks standing to bring claims based on those

decrees.

     Plaintiff does claim to be a party to the April 4, 2012

consent decree in United States of America v. Bank of America

N.A., 1:12-cv-00361-RMC (D.C. Cir. 2012) on the ground that the

state of Connecticut was a party and brought the suit in a

parens patriae capacity.     Numerous courts have held that

individual borrowers lack standing to enforce the National

Mortgage Settlement because they are merely incidental

beneficiaries.    See, e.g., Lawrence v. Wells Fargo Bank, N.A.,

2014 WL 2705425, at *6 (N.D. Cal., June 13, 2014) (“The court

agrees with Wells Fargo that plaintiff [borrower] has no

standing to enforce the National Mortgage Settlement consent

judgment.    Numerous courts have held that individual borrowers

are merely incidental beneficiaries of the National Mortgage

Settlement, and so have no right to bring third-party suits to

enforce the consent judgment.”).       The consent decree in question

also explicitly states: “[Bank of America]’s obligations under

this Consent Judgment shall be enforceable solely in the U.S.

District Court for the District of Columbia.”      United States of

America v. Bank of America N.A., 1:12-cv-00361-RMC, ECF No. 11

at 204-205 (D.D.C. Apr. 4, 2012).      For these reasons, count

twenty must be dismissed.

     B.    Motion to Amend

                                  19
      Under the initial scheduling order, the deadline for filing

motions to amend or join parties was December 21, 2018.     ECF No.

2.   The March 11, 2019 scheduling order notified counsel that

motions to amend or join additional parties would be governed by

the good cause standard of Rule 16.    Plaintiff filed her motion

to amend on July 18, 2019.    Plaintiff must therefore meet the

good cause standard of Rule 16 in order to obtain leave to

amend.   Parker v. Columbia Pictures Indus., 204 F.3d 326, 340

(2d Cir. 2000).   Plaintiff does not even attempt to meet the

good cause standard of Rule 16.    For this reason alone, her

motion for leave to amend is unavailing.

      It also appears that plaintiff could not show good cause in

any event.   The existence of good cause “turns on the diligence

of the moving party.”    Holmes, 568 F.3d 329, 335.   If a party

has not been diligent, “the good cause inquiry should end.”

Rent-A-Center, Inc. v. 47 Mamaroneck Ave. Corp., 215 F.R.D. 100,

104 (S.D.N.Y. 2003).    A party has not acted with sufficient

diligence when it bases “a proposed amendment on information

that the party knew, or should have known, in advance of the

deadline.”   Sokol Holdings, Inc. v. BMB Munai, Inc., No. 05 Civ.

3749(KMW)(DF), 2009 WL 2524611, at *8 (S.D.N.Y. Aug. 14, 2009).

      Here, plaintiff’s claims relate to a mortgage loan executed

in 2006.   The loan has been the subject of litigation since the

commencement of the 2010 Foreclosure Action.    Plaintiff made and

                                  20
lost several motions to dismiss in that action, lost at trial,

had multiple appeals dismissed, and even attempted to remove the

state court action to this court in 2017.      See Bank of America,

N.A. v. Nino, 17-cv-1186 (AVC), ECF No. 16 (D. Conn. Mar. 1,

2019) (remanding foreclosure action to state court).      Given this

history, it is too late for plaintiff to be adding new claims

against new defendants.

      Futility

      Leave to amend a complaint need not be granted when

amendment would be futile.      McLaughlin v. Citimortgage, Inc.,

726 F. Supp. 2d 201, 221 (D. Conn. 2010).      An amendment is

futile when the proposed new claims would not survive a motion

to dismiss.      Milanese v. Rust-Oleum Corp., 244 F.3d 104, 110 (2d

Cir. 2001).      The following claims in plaintiff’s amended

complaint contain the same allegations as claims in the existing

complaint, all of which are subject to dismissal for the reasons

given above:

  •   Amended count two = original count three

  •   Amended count three = original count two

  •   Amended count four = original count one

  •   Amended count five = original count seventeen

  •   Amended count six = original count eighteen

  •   Amended count seven = original count five


                                   21
  •   Amended count eight = original count six

  •   Amended count nine = original count seven

  •   Amended count ten = original count eight

  •   Amended count eleven = original count nine

  •   Amended count thirteen = original count ten

  •   Amended count fourteen = original count eleven

  •   Amended count fifteen = original count twelve

  •   Amended count sixteen = original count thirteen

  •   Amended count seventeen = original count fourteen

  •   Amended count eighteen = original count fifteen

  •   Amended count nineteen = original count sixteen

  •   Amended count twenty = original count nineteen

Compare ECF No. 1 with ECF No. 38.   All these proposed amended

claims would be subject to dismissal for the same reasons the

corresponding original claims are being dismissed.     The only two

“new” claims that are not directly copied and pasted from the

original complaint are counts one and twelve.

      Amended count twelve restates the same allegations of

original count twenty, but changes the relief sought from

injunctive relief to damages for fraud.   Plaintiff does not

change any allegations of the original claim to fit the new

theory of fraud — she merely changes the title of the claim.

      Amended count one is the only claim that is entirely new.

                                22
Plaintiff alleges abuse of process in defendants’ prosecution of

the 2010 Foreclosure Action.    Plaintiff alleges that defendants

abused process by “tampering with and fabricating evidence.”

ECF No. 38-1 at ¶ 49.   In the course of the underlying

foreclosure action, plaintiff argued that the action should be

dismissed on this same basis.   The state court rejected that

argument and found that the evidence was competent.   Thus,

amended count one would have to be dismissed as well.

V.   Conclusion

     Accordingly, defendant’s motion to dismiss is hereby

granted, and plaintiff’s motion to amend is denied.   The Clerk

may enter judgment and close the file.

     So ordered this 31st day of March 2020.



                                     ____/s/ RNC______________
                                     Robert N. Chatigny
                                United States District Judge




                                 23
